EXHIBIT 10.3
 
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
HENRY SCHEIN, INC. 2013 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 14, 2013)


THIS AGREEMENT (the “Agreement”) is made as of [Grant Date] (the “Grant Date”),
by and between Henry Schein, Inc. (the “Company”) and [Participant Name] (the
“Participant”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Henry Schein, Inc. 2013 Stock Incentive
Plan (as amended and restated effective as of May 14, 2013), as amended from
time to time (the “Plan”) (a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”); and
 
WHEREAS, pursuant to Section 9 of the Plan, the Committee may grant Restricted
Stock Units to Key Employees under the Plan; and
 
WHEREAS, the Participant is a Key Employee of the Company.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 


1.                Grant of Restricted Stock Units.


Subject to the restrictions and other conditions set forth herein and in the
Plan, the Committee has authorized this grant of [Shares Granted] Restricted
Stock Units to the Participant on the Grant Date.


2.                Vesting and Payment.


(a)            Except as set forth in Sections 2(c) and 2(d), the Restricted
Stock Units shall vest on the fourth anniversary of the Grant Date (the
“Scheduled Payment Date”); provided that the Participant has not had a
Termination of Employment at any time prior to the Scheduled Payment Date.


(b)            Except as set forth in Section 2(c), there shall be no
proportionate or partial vesting in the periods prior to the vesting date and
all vesting shall occur only on the vesting date; provided that no Termination
of Employment has occurred prior to such date.


(c)            The Restricted Stock Units shall vest on a pro-rated basis upon
the Participant’s Retirement, unless otherwise provided expressly in a written
agreement between the Participant and the Company.  For purposes of this Section
2(c), the Participant shall qualify for “Retirement” if (i) the Participant’s
age (minimum 55) plus years of service with the Company and its Subsidiaries
equal or exceed 70, (ii) the Participant has provided written notice of the
Participant’s retirement to the Company at least 30 days prior to the date of
such retirement, and (iii) no Termination of Employment has occurred prior to
the date of such retirement.  For purposes of determining the age and service
requirement under Section 2(c)(i), the Participant’s age and years of service
shall be determined by the Participant’s most recent birthday and employment
anniversary, respectively.  For purposes of this Section 2(c), vesting on a
pro-rated basis shall be calculated by multiplying the number of Restricted
Stock Units set forth under Section 1 by a fraction, the numerator of which is
the number of days from the date of grant to the date of the Participant’s
Retirement, and the denominator of which is 1,460.


(d)            The Restricted Stock Units shall become fully vested on the
earliest of (i) a Termination of Employment by the Company without Cause
occurring within the 2-year period following a Change of Control, (ii) the
Participant’s Disability and (iii) the Participant’s death; provided that no
Termination of Employment has occurred prior to any such event, unless otherwise
provided expressly in a written agreement between the Participant and the
Company.  For purposes of this Agreement, a “Change of Control” shall mean the
occurrence of a Section 409A Change of Control (as defined in Section 3).  For
purposes of this Agreement, “Disability” shall mean the approval of, and
receiving benefits for, long term disability by the disability insurance carrier
under the Company’s (or if applicable, Subsidiary’s) long term disability plan.


(e)            The Participant shall be entitled to receive one share of Common
Stock with respect to one vested Restricted Stock Unit.  The Participant shall
be paid one share of Common Stock with respect to each vested Restricted Stock
Unit within thirty (30) days of the Scheduled Payment Date; except that, in the
event of (i) a Termination of Employment by the Company without Cause occurring
within the 2-year period following a Change of Control, (ii) death or (iii)
Disability, the Participant shall be paid within thirty (30) days of such
employment termination, death or Disability; provided no Termination of
Employment has occurred prior to each such date.  In the event of Retirement,
the Participant shall be paid one share of Common Stock with respect to each
vested Restricted Stock Unit within thirty (30) days of the Scheduled Payment
Date.


3.                Change of Control Defined.


For purposes of this Agreement, a “Section 409A Change of Control” shall have
the meaning set forth in Appendix A, attached hereto; provided, that, no event
shall constitute a “Change of Control” for purposes of this Agreement unless
such event also qualifies as a “change in control event” for purposes of
Treasury Regulation § 1.409A-3(i)(5).


4.                Forfeiture and Recoupment.


(a)            All unvested Restricted Stock Units will be forfeited on the
Participant’s Termination of Employment.


(b)            Notwithstanding anything herein or in the Plan to the contrary,
the Restricted Stock Units (including any dividends credited thereupon) provided
for under this Agreement is conditioned on the Participant not engaging in any
Competitive Activity (as defined below) from the date that is twelve (12) months
prior to the applicable settlement date set forth in Section 2(e) above (such
applicable settlement date, the “Payment Date”) through the first anniversary of
such Payment Date. If, on or after the date that is twelve (12) months prior to
the Payment Date but prior to the Payment Date, the Participant engages in a
Competitive Activity, all Restricted Stock Units (including any dividends
credited thereupon) (whether or not vested) shall be immediately forfeited in
their entirety, and the Participant shall have no further rights or interests
with respect to such Restricted Stock Units (including any such dividends).  In
the event that the Participant engages in a Competitive Activity on or after the
Payment Date but on or prior to the first anniversary of such Payment Date, the
Company shall have the right to recoup from the Participant, and the Participant
shall repay to the Company, within thirty (30) days following demand by the
Company, a payment equal to the Fair Market Value of the aggregate shares of
Common Stock payable in respect of such Restricted Stock Units (including any
dividends credited thereupon) on the Payment Date (including any dividends or
other distributions thereafter paid thereon); provided, that, the Company may
require the Participant to satisfy such payment obligations hereunder either by
forfeiting and returning to the Company such shares of Common Stock, Restricted
Stock Units, dividends or any other Shares, or making a cash payment or any
combination of these methods, as determined by the Company in its sole
discretion.  The Company and its Subsidiaries, in their sole discretion, shall
have the right to set off (or cause to be set off) any amounts otherwise due to
the Participant from the Company (or the applicable Subsidiary) in satisfaction
of such repayment obligation, provided that any such amounts are exempt from, or
set off in a manner intended to comply with, the requirements of Section 409A of
the Code, to the extent applicable.

Form 13
2/14
 
 

--------------------------------------------------------------------------------

 


(c)            The Participant hereby acknowledges and agrees that the
forfeiture and recoupment conditions set forth in this Section 4, in view of the
nature of the business in which the Company and its affiliates are engaged, are
reasonable in scope and necessary in order to protect the legitimate business
interests of the Company and its affiliates, and that any violation thereof
would result in irreparable harm to the Company and its affiliates. The
Participant also acknowledges and agrees that (i) it is a material inducement
and condition to the Company’s issuance of the Restricted Stock Units (including
any dividends credited thereupon) that such Participant agrees to be bound by
such forfeiture and recoupment conditions and, further, that the amounts
required to be forfeited or repaid to the Company pursuant to forfeiture and
recoupment conditions set forth above are reasonable, and (ii) nothing in this
Agreement or the Plan is intended to preclude the Company (or any affiliate
thereof) from seeking any remedies available at law, in equity, under contract
to the Company or otherwise, and the Company (or any affiliate thereof) shall
have the right to seek any such remedy with respect to the Restricted Stock
Units, dividends credited thereupon or otherwise.


(d)            For purposes of this Agreement, the Participant will be deemed to
engage in a “Competitive Activity” if, either directly or indirectly, without
the express prior written consent of the Company, the Participant (i) takes
other employment with, renders services to, or otherwise engages in any business
activities with, companies or other entities that are competitors of the Company
or any of its affiliates, (ii) solicits or induces, or in any manner attempts to
solicit or induce, any person employed by or otherwise providing services to the
Company or any of its affiliates, to terminate such person’s employment or
service relationship, as the case may be, with the Company or any of its
affiliates, (iii) diverts, or attempts to divert, any person or entity from
doing business with the Company or any of its affiliates or induces, or attempts
to induce, any such person or entity from ceasing to be a customer or other
business partner of the Company or any of its affiliates, (iv) violates any
agreement between the Participant and the Company or any of its affiliates
relating to the non-disclosure of proprietary or confidential information of the
Company or any of its affiliates, and/or (v) conducts himself or herself in a
manner adversely affecting the Company or any of its affiliates, including,
without limitation, making false, misleading or negative statements, either
orally or in writing, about the Company or any of its affiliates. The
determination as to whether the Participant has engaged in a Competitive
Activity shall be made by the Committee in its sole discretion.


5.                Dividend Equivalents.


Cash dividends on Shares shall be credited to a dividend book entry account on
behalf of the Participant with respect to each Restricted Stock Unit granted to
the Participant, provided that such cash dividends shall not be deemed to be
reinvested in Shares and will be held uninvested and without interest.  The
Participant’s right to receive any such cash dividends shall vest if and when
the related Restricted Stock Unit vests, and such cash dividends shall be paid
in cash to the Participant if and when the related Restricted Stock Unit is paid
to the Participant.  Stock dividends on Shares shall be credited to a dividend
book entry account on behalf of the Participant with respect to each Restricted
Stock Unit granted to the Participant.  The Participant’s right to receive any
such stock dividends shall vest if and when the related Restricted Stock Unit
vests, and such stock dividends shall be paid in stock to the Participant if and
when the related Restricted Stock Unit is paid to the Participant.


6.                Rights as a Stockholder.


The Participant shall have no rights as a stockholder with respect to any shares
covered by any Restricted Stock Unit unless and until the Participant has become
the holder of record of the shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in this Agreement
or the Plan.


7.               Withholding.


Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable foreign, federal,
state, provincial and local taxes that the Company is required to withhold at
any time. In the absence of such arrangements, the Company or one of its
Subsidiaries shall have the right to withhold such taxes from the Participant’s
normal pay or other amounts payable to the Participant. In addition, any
statutorily required withholding obligation may be satisfied, in whole or in
part, at the Participant’s election, in the form and manner prescribed by the
Committee, by delivery of shares of Common Stock (including shares issuable
under this Agreement).


8.               Provisions of Plan Control.


This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time.  The Plan is
incorporated herein by reference.  Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the
Plan.  Subject to Section 4, if and to the extent that this Agreement conflicts
or is inconsistent with the terms, conditions and provisions of the Plan, the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.  This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.


9.               Amendment.


The Board or the Committee may amend, suspend or terminate this Agreement
subject to the terms of the Plan.  Except as otherwise provided in the Plan, no
modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.


10.              Notices.


Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by regular United
States mail, first class and prepaid, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):


If to the Company, to:
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
Attention:  General Counsel


If to the Participant, to the address on file with the Company.


11.              No Obligation to Continue Employment.


This Agreement is not an agreement of employment.  This Agreement does not
guarantee that the Company or its Subsidiaries will employ or retain, or
continue to employ or retain, the Participant during the entire, or any portion
of the, term of this Agreement, including but not limited to any period during
which any Restricted Stock Unit is outstanding, nor does it modify in any
respect the Company or its Subsidiaries’ right to terminate or modify the
Participant’s employment or compensation.


12.              Legend.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement.  The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section.

Form 13
2/14
2
 

--------------------------------------------------------------------------------

 

13.              Securities Representations.


The grant of the Restricted Stock Units and issuance of Shares upon vesting of
the Restricted Stock Units shall be subject to, and in compliance with, all
applicable requirements of federal, state or foreign securities law.  No Shares
may be issued hereunder if the issuance of such Shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Shares may then be listed.  As a condition to the settlement of
the Restricted Stock Units, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation.


The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:


(a)            He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on his or her
representations set forth in this section.


(b)            If he or she is deemed an affiliate within the meaning of Rule
144 of the Act, the Shares must be held indefinitely unless an exemption from
any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).


(c)            If he or she is deemed an affiliate within the meaning of Rule
144 of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.


14.              Transfer of Personal Data.


The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to the Restricted Stock Units awarded under this Agreement, for
legitimate business purposes (including, without limitation, the administration
of the Plan) out of the Participant’s home country and including to countries
with less data protection laws than the data protection laws provided by the
Participant’s home country.  This authorization/consent is freely given by the
Participant.


15.              Section 409A.


Any provisions in this Agreement providing for the payment of “nonqualified
deferred compensation” (as defined in Section 409A of the Code and the Treasury
regulations thereunder) to the Participant are intended to comply with the
requirements of Section 409A of the Code, and this Agreement shall be
interpreted in accordance therewith.  Neither party individually or in
combination may accelerate or defer the timing of the payment of any such
nonqualified deferred compensation, except in compliance with Section 409A of
the Code and this Agreement, and no amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A of the Code and this
Agreement.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code.  Any amounts payable hereunder that satisfy the
short-term deferral exception in Treas. Reg. §1.409A-1(b)(4) shall not be
subject to Section 409A of the Code.  Whenever a payment under this Agreement
may be paid within a specified period, the actual date of payment within the
specified period shall be within the Company’s sole discretion.


16.              Delivery Delay.


The delivery of any certificate representing the Common Stock may be postponed
by the Company for such period as may be required for it to comply with any
applicable foreign, federal, state or provincial securities law, or any national
securities exchange listing requirements and the Company is not obligated to
issue or deliver any securities if, in the opinion of counsel for the Company,
the issuance of such Shares shall constitute a violation by the Participant or
the Company of any provisions of any applicable foreign, federal, state or
provincial law or of any regulations of any governmental authority or any
national securities exchange.  The Participant acknowledges and understands that
the Company intends to meet its delivery obligations in Common Stock with
respect to Restricted Stock Units, except as may be prohibited by law or
described in this Agreement, the Plan or supplementary materials.


17.              Miscellaneous.


This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.


(a)            This Agreement shall be governed and construed in accordance with
the laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).


(b)            This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one contract.


(c)            The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.


18.              Acquired Rights.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT:
(A) THE COMPANY MAY TERMINATE OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF
RESTRICTED STOCK UNITS MADE UNDER THIS AGREEMENT IS COMPLETELY INDEPENDENT OF
ANY OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND
(C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED
STOCK UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR
AWARDS IN THE FUTURE WHATSOEVER.
 
Form 13
2/14
3
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 


 
 
HENRY SCHEIN, INC.


/s/ Michael S. Ettinger
Michael S. Ettinger
Senior Vice President, Corporate and Legal Affairs & Secretary


 
PARTICIPANT


[Electronic Signature]
 
[Participant Name]
 


 
[Acceptance Date]


Form 13
2/14 
4

--------------------------------------------------------------------------------

 
 
Appendix A
 
This is Appendix A to the Restricted Stock Unit Agreement Pursuant to the Henry
Schein, Inc. 2013 Stock Incentive Plan (as amended and restated effective as of
May 14, 2013) (the “RSU Agreement”).  For purposes of Section 3 of the RSU
Agreement, a “Section 409A Change of Control” shall be deemed to have occurred
upon:
 
(i) an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of (A) 50% or more of the then outstanding
Shares or (B) 33% or more of the total combined voting power of the then
outstanding voting securities of HSI entitled to vote generally in the election
of directors (the “Outstanding HSI Voting Securities”); excluding, however, the
following: (w) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (x)
any acquisition by the Company, (y) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or (z) any acquisition
by any corporation pursuant to a reorganization, merger, consolidation or
similar corporate transaction (in each case, a “Corporate Transaction”), if,
pursuant to such Corporate Transaction, the conditions described in clauses (A),
(B) and (C) of paragraph (iii) below are satisfied; or
 
(ii) within any 12-month period beginning on or after the date of the RSU
Agreement, the individuals who constitute the Board immediately before the
beginning of such period (the Board as of the date hereof shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided that for purposes of this Subsection any
individual who becomes a member of the Board subsequent to the date hereof whose
election, or nomination for election by HSI’s stockholders, was approved by a
vote of at least a majority of those individuals who are members of the Board
and who are also members of the Incumbent Board (or deemed to be such pursuant
to this proviso) shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or
 
(iii) the consummation of a Corporate Transaction or, if consummation of such
Corporate Transaction is subject to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the outstanding Shares and
Outstanding HSI Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction and the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the outstanding
Shares and Outstanding HSI Voting Securities, as the case may be, (B) no Person
(other than the Company, any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Corporate Transaction and any
Person beneficially owning, immediately prior to such Corporate Transaction,
directly or indirectly, 33% or more of the outstanding Shares or Outstanding HSI
Voting Securities, as the case may be, will beneficially own, directly or
indirectly, 33% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (C) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or
 
(iv) the sale or other disposition of all or substantially all of the assets of
the Company; excluding, however, such sale or other disposition to a corporation
with respect to which, following such sale or other disposition, (x) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors will be then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and Outstanding HSI Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock and Outstanding HSI Voting
Securities, as the case may be, (y) no Person (other than the Company and any
employee benefit plan (or related trust) of the Company or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the outstanding Common Stock
or Outstanding HSI Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of such corporation.
 
(v) No event set forth herein shall constitute a “Section 409A Change of
Control” unless such event also qualifies as a “change in control event” for
purposes of Treasury Regulation § 1.409A-3(i)(5).  Accordingly, the definition
of “Section 409A Change of Control” set forth herein shall be limited, construed
and interpreted in accordance with Section 409A and the regulations issued
thereunder.
 
 
Form 13
2/14
5
 